DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-12 contains claim limitations “celestial sphere image”. However, specification does not specifically define the “celestial sphere image. The dictionary meaning of celestial is relating to heaven or sky, sun, moon and stars and celestial image means image of stars in the sky, the claimed invention will not be limited to this teaching. Therefore it would be make the claim limitation “celestial sphere image” indefinite.
Notwithstanding the rejection of claim 1-12 under pre-AIA  35 U.S.C. 112, second paragraph, for indefinite, the claim will be examined on merit as best understood and interpreted by the examiner. 
For examination purposes, Examiner would limit the claim limitation “celestial sphere image” to be any type of sphere image.
However, the claim needs to be clarified to make it definite.



CLAIM INTERPRETATION - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “acquisition unit, generation unit, combining unit, recording unit” in claim 1 and “display controlling unit” in claim 7 and 8.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-3, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US5990941A) (hereinafter Jackson) and further in view of FUJITA et al. (US20190132521A1)  (hereinafter FUJITA).

Regarding Claim 1, Jackson meets the limitations as follows: 
An electronic device, [i.e. Fig. 1, 10, and associated text] comprising: 
at least one memory [i.e. a personal computer system, memory (CD-ROM) and image storage; 14 Fig. 1, 30 Fig. 10, c. 6, l. 1-21, processed spherical image is then stored; c. 9, l. 46-47] and at least one processor [i.e. microcomputer, personal computer, mainframe computer, work station computer; 15 Fig. 1, c. 6, l. 1-12]  which function as: 
an acquisition unit (i.e. camera) configured to acquire a first half-celestial sphere image; [i.e. a camera pointed directly upward to capture a top side image, c. 2, l. 65-66, and at least a single image  is captured having 180 degree fields of view.; c. 9, l. 35-37, image database can be composed of a single 180 degree hemispherical image captured from a live video source, a still image from a still camera; c. 4, l. 17-20, and transform a digitized input image from a camera 12; c. 6, l. 1-2]
a generation unit configured to generate a second half-celestial sphere image by horizontally or vertically inverting the first half-celestial sphere image; [i.e. the first captured image is axis-reversed to form a mirror image.; c. 3, l. 1-2, the second half of the image created with the mirror image of the single image; c. 4, l. 21-22, storing each pixel value (x,y) in the second hemisphere as reversed about a vertical axis at its center; c. 7, l. 19-22]
a combining unit configured to generate an entire-celestial sphere image by connecting the first half-celestial sphere image and the second half-celestial sphere image together; [i.e. an entire spherical image is obtained, preferably by combining a first captured image with its mirror (axis-reversed) image; c. 3, l. 5-8],  an entire sphere comprised of one hemispherical fisheye image that is used with its mirror image to create a complete sphere; c. 3, l. 62-64] and 
a recording unit configured to record the generated entire-celestial sphere image on a recording memory. [i.e. Digitally, the spherical image is accomplished simply by storing each pixel value (x,y) in the second hemisphere as reversed about a vertical axis at its center; c. 7, l. 19-21],  The processed spherical image is then stored for use in content applications.; c. 9, l. 46-47] 
Jackson does not explicitly disclose the claim limitations “celestial sphere image” that is included at multiple places in the claim 1. However, in the same field of endeavor FUJITA discloses a celestial-sphere camera 9 captures an image of objects surrounding the user, thereby obtaining a front side of a hemispherical image captured by the celestial-sphere camera 9; [Fig. 6, 7A, Para 0083-0084], which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Jackson and FUJITA would provide an expected result thereby resulting in the claimed invention. Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jackson add the teachings of FUJITA as above, in order to capture the celestial sphere image. [FUJITA: Para 0083]

Regarding claim 2, Jackson and FUJITA meet the claim limitations as set forth in claim 1.
The electronic device according to claim 1, wherein the at least one memory and the at least one processor further function as an image capturing unit capable of capturing a half-celestial sphere image, and the acquisition unit acquires the half-celestial sphere image captured by the image capturing unit as the first half-celestial sphere image.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 3, Note the Rejection for claim 1, wherein Jackson further discloses
The electronic device according to claim 1, wherein the at least one memory and the at least one processor further function as an image capturing unit capable of capturing an entire-celestial sphere image, and the acquisition unit acquires a range of a part of the entire-celestial sphere image captured by the image capturing unit as the first half-celestial sphere image. [i.e. a camera pointed directly upward to capture a top side image (and downward to capture a bottom side image or, alternatively, the first captured image is axis-reversed to form a mirror image). Actually, any directional representation could have easily been shown and used, for example, by directing a camera to the left and to the right, or in other directions so long as an entire spherical image is obtained, preferably by capturing only two hemispherical or 180 degree images and combining them or combining a first captured image with its mirror (axis-reversed) image; Fig. 4-9, c. 2, l. 58 – c. 3, l. 8] 

Regarding Claim 10, Note the Rejection for claim 1, wherein Jackson further discloses
The electronic device according to claim 1, wherein the generation unit copies the first half-celestial sphere image to obtain a first copied half-celestial sphere image and generates the second half-celestial sphere image by inverting the first copied half-celestial sphere image.  [i.e. a database composed at least of one 180 degree field of view (for example, fisheye lens captured) image and second half of the image created with the mirror image of the single image; c. 4, l. 11-21,  storing each pixel value (x,y) in the second hemisphere as reversed about a vertical axis at its center; c. 7, l. 18-21, and an entire spherical image is obtained, preferably by combining a first captured image with its mirror (axis-reversed) image; c. 3, l. 5-8]; Note that the interpretation is consistent with the specification of instant application in specification; Para 0054] 

Regarding claim 11 and 12, the claim(s) recites analogous limitations to claim 1 above, and is/are therefore rejected on the same premise. Therefore, regarding claim 11 and 12, Jackson and FUJITA meet the claim limitations as set forth in claim 1. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al. (US5990941A) (hereinafter Jackson) and further in view of FUJITA et al. (US20190132521A1)  (hereinafter FUJITA) and further in view of OKUYAMA et al. (US20190206013A1)  (hereinafter OKUYAMA).

Regarding Claim 4, Note the Rejection for claim 1, wherein Jackson and FUJITA further discloses
The electronic device according to claim 3, wherein the recording unit records the entire-celestial sphere image captured by the image capturing unit on the recording memory … is not an image obtained by combining a plurality of images. [i.e. Jackson: image database can be composed of a single 180 degree hemispherical image captured from a live video source, a still image from a still camera or an image series from a motion picture camera with the second half of the image created with the mirror image of the single image or a second image taken in the opposite direction from the first.; c. 4, l. 11-22, and FUJITA: The celestial-sphere camera 9 has a structure in which the back faces of two imaging elements are opposed to each other. Each of the imaging elements captures an image of objects surrounding the user, thereby obtaining two hemispherical images. And FIG. 7A is a view illustrating a front side of a hemispherical image captured by the celestial-sphere camera 9. FIG. 7B is a view illustrating a back side of a hemispherical image captured by the celestial-sphere camera 9.; Fig. 6-7A-B, Para 0083-0085; Note that the interpretation is consistent with the specification of instant application in specification; Para 0060] 
Jackson and FUJITA do not explicitly disclose the following claim limitations:
… in association with attribute information  indicating that the entire-celestial sphere image [i.e. In accordance with the capturing of the image through the image capture part 103, the controller 101 forms metadata 22 together with image data 23, and stores them in the storage 102 or records them in the recording medium 107 of the recording part 106 as an image file 24 including the metadata 22 and the image data 23.; Para 0078, image capture controller 11 controls the image capture part 103 or the like at the time of imaging in accordance with the operation mode of the image capturing apparatus 1 ; Fig. 2, Para 0095, image file 24 includes the metadata 22 and the image data 23., where metadata 22 is data for managing information including various attribute values relating to the image data 23. In other words, the metadata 22 corresponds to additional information and attribute information.; Para 0128, and controller 101 may add information of the type or the like indicating the celestial sphere image, the half celestial sphere image or the narrow angle image 6C to the metadata 22; Para 0279] …
Jackson and FUJITA discloses an option of capturing only half celestial spherical image or entire celestial spherical image and storing the captured image in a memory. OKUYAMA discloses capturing celestial spherical image and storing image data with associated metadata that corresponds to additional information and attribute information. One of the attribute is type of image indicating the celestial sphere image, the half celestial sphere image etc., which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Jackson, FUJITA and OKUYAMA would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Jackson and FUJITA add the teachings of OKUYAMA as above, in order to include metadata corresponding to additional information and attribute information associated with the image data. [OKUYAMA: Para 0128]

Regarding claim 5, Jackson, FUJITA and OKUYAMA meet the claim limitations as set forth in claim 1 and 4.
The electronic device according to claim 1, wherein the recording unit records the generated entire-celestial sphere image on the recording memory in association with attribute information indicating that the generated entire-celestial sphere image is an image obtained by combining a plurality of images.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 4; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding claim 6, Jackson, FUJITA and OKUYAMA meet the claim limitations as set forth in claim 1 and 4-5.
The electronic device according to claim 5, wherein the recording unit records the generated entire-celestial sphere image on the recording memory in association with attribute information indicating that the generated entire-celestial sphere image is an image acquired by combining a plurality of images at time of capturing.  [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 1 and 4-5; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]

Regarding Claim 7, Note the Rejection for claim 1, wherein OKUYAMA further discloses
The electronic device according to claim 5, wherein: the recording memory includes an image other than the generated entire-celestial sphere image recorded thereon; [i.e. OKUYAMA: the image capture part 103A, the image capture part 103B and the image capture part 103C can simultaneously capture images at one time.; Para 0279] and 
the at least one memory and the at least one processor further function as a display controlling unit configured to display a plurality of images recorded on the recording memory in a list form  [i.e. OKUYAMA: first display mode is a mode for displaying a list relating to information of all the images, On the first screen of the first display mode, pieces of information relating to a plurality of images in the folder are displayed as a list in an order of the file name, the date and time or others as a key factor.; Para 0162]
and display the generated entire-celestial sphere image on basis of the attribute information so that the generated entire-celestial sphere image is distinguishable.  [i.e. OKUYAMA: In the line of each image, the icon or the thumbnail of the image, the file name, the photographing date and time, the type, and other information are displayed. And other information, the attribute values… may be displayed.; Fig. 10, Para 0162; a first screen in a first display mode is shown, and thumbnails of wide angle images and thumbnails of narrow angle images are longitudinally and laterally disposed on this first screen in parallel with one another as a list., and the user may distinguish the wide angle and the narrow angle from each other by using the sizes of thumbnails; Fig. 20, Para 0245. As the attribute information is displayed with the image, and the attribute information associated with entire celestial spherical image or half celestial spherical image and narrow image are stored and would be displayed along with file will be distinguishable that image is an entire celestial spherical image captured from two cameras or celestial spherical image created from combining half celestial spherical image and mirror image of the half celestial spherical image. etc.]

Regarding Claim 8, Note the Rejection for claim 1 and 7, wherein Jackson and OKUYAMA further discloses
The electronic device according to claim 1, wherein: the recording unit records region information indicating at least one of positions of a region of the first half-celestial sphere image or a region of the second half-celestial sphere image in the generated entire-celestial sphere image on the  recording memory in association with the generated entire-celestial sphere image; [i.e. Jackson: spherical images are augmented by creation of active regions on the image that allow the user to interact with files saved with the image and editing program that allows the user to designate regions as areas of interest and name them for later programming reference; c. 4, l. 54-59; Bubble 1101, for example, will capture an image of painting 1100 hanging on a wall of the corridor. The bubble image 1101 captures the floor, the ceiling, any place one could possibly look. The photographer does not lose any portion of any possible picture.; c. 10, l. 52-56, these photographs are scanned or otherwise entered into a database for manipulation according to the present invention. Hemispherical images are combined as discussed above, preferably in the form of two opposite images (so that during a tour, the user can go back if they want to view something they may have missed). Now in bubble 1101, it may be appropriate to designate a hot spot when, using the interface of FIG. 9, the user directs their view toward painting 100. As earlier described, any distortion created by the fish eye lens capture of the image is corrected and a clear planar view of the painting 1100 is provided the user.; c. 10, l. 64- c. 11, l. 7; OKUYAMA: first narrow angle image 6b shows an example in which the tower 612 was photographed, and the second narrow angle image 6c shows an example in which the building 613 was photographed; Para 0144]  and 
the at least one memory and the at least one processor further function as a display controlling unit configured to display the generated entire-celestial sphere image on basis of the region information so that ranges of the first half-celestial sphere image and the second half-celestial sphere image are distinguishable from each other. [Jackson: Hemispherical images are combined as discussed above, preferably in the form of two opposite images (so that during a tour, the user can go back if they want to view something they may have missed). Now in bubble 1101, it may be appropriate to designate a hot spot when, using the interface of FIG. 9, the user directs their view toward painting 100.; c. 10, l. 64- c. 11, l. 7; OKUYAMA: In the line of each image, the icon or the thumbnail of the image, the file name, the photographing date and time, the type, and other information are displayed. And other information, the attribute values… may be displayed.; Fig. 10, Para 0162; second display mode displays the wide angle image 6a that is the selected first image 901 as a whole, and displays the narrow angle image that is one or more second images having a predetermined relationship on the first image 901 so as to be overlapped in a state of a predetermined graphic 902 and associated. For example, a graphic 902 is a graphic representing the first narrow angle image 6b, and a graphic 903 is a graphic representing the second narrow angle image 6c.; Fig. 10, Para 0163, a first screen in a first display mode is shown, and thumbnails of wide angle images and thumbnails of narrow angle images are longitudinally and laterally disposed on this first screen in parallel with one another as a list., and the user may distinguish the wide angle and the narrow angle from each other by using the sizes of thumbnails; Fig. 20, Para 0245. As the attribute information is displayed with the image, and the attribute information associated with entire celestial spherical image or half celestial spherical image and narrow image are stored and would be displayed along with file will be distinguishable that image is an entire celestial spherical image captured from two cameras or celestial spherical image created from combining half celestial spherical image and mirror image of the half celestial spherical image., or a narrow image, etc.]

Regarding Claim 9, Note the Rejection for claim 1 and 7, wherein Jackson and OKUYAMA further discloses
The electronic device according to claim 1, wherein the combining unit generates the entire-celestial sphere image in accordance with an instruction from a user. [Jackson: provides an option of obtaining the celestial spherical image by second half of the image created with the mirror image of the single image or a second image taken in the opposite direction from the first.; c. 4, l. 11-22, The photographer can follow the A axis and capture bubbles 1102, 1104 and 1105; c. 10, l. 56-57; OKUYAMA: controller 101 controls the entire image capturing apparatus 1 and controller 101 includes a setting part 14; Para 0076, the user can input an instruction so that angle-of-view related information or the like can be set to the setting part 14; Para 0089, and  The setting part 14 receives settings to be input by the user through the operation input part 105 and the touch panel, and sets information related to photographing and displaying.; Para 0090.]
Jackson and  FUJITA discloses option of capturing only half celestial spherical image or entire celestial spherical image and image is captured by the user/photographer, indicating that user would control the option of capturing the celestial spherical image as half celestial spherical image or entire celestial spherical image. OKUYAMA discloses capturing the different type of celestial spherical image by the user where user defines the image capturing mode as half celestial spherical image or entire celestial spherical image or narrow image etc. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to understand that combining the teachings of Jackson, FUJITA and OKUYAMA, would result in the claim invention.


Additional Pertinent Prior Arts for Reference
Following prior arts made of record and not relied upon is considered pertinent to applicant's disclosure are provided for the applicant reference:
US 20180276722 A1 related to Browsing system, browsing method, and information processing apparatus.
US 7382399 B1 related to Omniview motionless camera orientation system.
US 20170257576 A1 related to Communication terminal, image management apparatus, image processing system, method for controlling display, and computer program product.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488